Name: Commission Regulation (EC) No 1276/2004 of 12 July 2004 amending Regulation (EC) No 204/2004 opening a standing invitation to tender for the resale on the Community market of rice from the 1998 and 1999 harvests held by the Italian intervention agency
 Type: Regulation
 Subject Matter: marketing;  Europe;  trade policy;  plant product
 Date Published: nan

 13.7.2004 EN Official Journal of the European Union L 241/9 COMMISSION REGULATION (EC) No 1276/2004 of 12 July 2004 amending Regulation (EC) No 204/2004 opening a standing invitation to tender for the resale on the Community market of rice from the 1998 and 1999 harvests held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), and in particular Article 8(b) thereof, Whereas: (1) Commission Regulation (EC) No 204/2004 opening a standing invitation to tender for the resale on the Community market of rice from the 1998 and 1999 harvests held by the Italian intervention agency (2). (2) The situation of the market in rice currently offers opportunities for disposing of additional quantities, particularly in the case of broken rice. The quantities of rice sold under Regulation (EC) No 204/2004 should therefore be supplemented by a further quantity of rice held by the Italian intervention agency. (3) In order to dispose of the remaining quantities, the standing invitation to tender opened by Regulation (EC) No 204/2004 should be extended by making provision for additional partial invitations to tender in July and August 2004. (4) Regulation (EC) No 204/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 5(2) and (3) of Regulation (EC) No 204/2004 are hereby replaced by the following: 2. The time limit for submission of tenders under subsequent partial invitations to tender shall be 12.00 (Brussels time) each Tuesday thereafter: 2 March 2004, 16 March 2004, 30 March 2004, 13 April 2004, 27 April 2004, 11 May 2004, 25 May 2004, 8 June 2004 and 27 July 2004. The period for the submission of tenders shall commence on the Wednesday before the closing date in each case. 3. The period for the submission of tenders for the last partial invitation to tender shall commence on 4 August 2004 and end on 10 August 2004 at 12.00 (Brussels time). Tenders must be lodged with the Italian intervention agency: Ente Nazionale Risi (ENR) Piazza Pio XI, 1 I-20123 Milano Tel.: (39-02) 885 51 11 Fax: (39-02) 86 13 72 Article 2 Annex I to Regulation (EC) No 204/2004 is hereby replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 34, 6.2.2004, p. 23. ANNEX ANNEX I (tonnes) Place of storage (address) Place of storage (identification code) (1) Available quantities Via Madonna di G. 39  Lugo fraz. Cotignola (RA) IT 0I 1400 4 509,600 Via S. Daniele  Camisano V.no (VI) IT 0I 1600 17 680,945 Via Roma 128  Casalvolone (NO) IT 0I 2100 195,990 Via S. Giuliano 163  Castelceriolo (AL) IT 0I 2300 3 407,075 Via Traversagno  Mizzana (FE) IT 0I 2700 2 914,280 Via Rognone 4  Mede (PV) IT 0I 3700 1 460,140 Via Elvo 64  Salussola (VC) IT 0I 4600 2 123,960 Via Repubblica 40  Stroppiana (VC) IT 0I 4700 1 432,500 Via Brede 3  S. Martino dell'Argine (MN) IT 0I 5000 6 316,360 Via Tasso  Polesella (RO) IT 0I 5700 3 358,580 Via Gramsci 52  Arquata Scrivia (AL) IT 01 2000 4 000,000 Total 47 399,430 (1) The national identification code shall be preceded by the ISO code for Italy.